Case 2:19-cr-00152-JLR Document 2 Filed 11/14/18 Page 1of1

CJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL

 

 

 

 

 

 

VOUCHER NUMBER
Te are nee ST AOD
10. ASS TYPE
U.S. v. Tran Felony (including pre-trial diversion of Adult Defendant Criminat Case
alleged felony)

 

 

1}, OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) {/more than one offense, list (up to five) major offenses charged, according to severity of ‘offense
21:841A2MD.F,21:841B=MM.F

 

 

 

Ler rere
12, ATTORNEY'S NAME (First Name, M. [, Last Name, including any suffix) 13. COURT ORDER
AND MAILING ADDRESS [XJ O Appointing Counsel (1 C Co-Counse!
Robert W Goldsmith - Bar Number: 12265 {1 F Subs For Federal Defender ([] R Subs For Retained Attomey
705 Second Avenue Suite 1300 (2 P Subs For Panel Attomey goyY Standby Counsel
Seattle, WA 98104 .
Phone: 206-623-1592 Fax: 206-623-4965 Prior Attomey's ume
Appoi tes:

 

 

Because the above-named person represented has testified under oath or has otherwise
satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does.
not wish to waive counsel, and because the interests of justice so require, the attorney whose

hame appears in Item 12 is appointed to t this person in this case, OR
Robert W Goldsmith « TIN: XX-XXXXXXX

14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)

  

 

 

 

  

 

 

 

Insirue!

705 Second Avenue, Suite 1300 7.

Seatlle, WA 98104 ———

Phone: 206-623-1592 Fax: 206-623-4965 Signature of Presiding Judge or By Order of the Court
(/ 11/14/2018

Date of Order Nunc Pro Tunc Date
Repayment or partial repayment ordered from the person represented for this service at time
appointment, 0 YES _ [NO
:* CLAIM FOR SERVICES AND EXPENSES: ee BOR COURT USE ONE
CATEGORIES (Attach itemization of services with dates) chan AMOUNT MADUSTED MUST ag ADDITIONAL

15, a. Arraingnment and/or Plea :
b, Bail and Detention Hearings : vf a ep
¢. Motion Hearings -
d. Trial

¢, Sentencing Hearings

f. Revocation Ficarings

g- Appeals Court

Ih. Other (Specify on additional sheets)

| (RATE PER HOUR =$ 0.00) TOTALS
a, Interviews and Conferences

b. Obtaining and reviewing records

¢. Legal research and brief writing , ce ae
d. Travel time

¢. Investigative and other work (Specify on additional sheets)

(RATE PER HOUR =5 0.00.) TOTALS
17, | Travel Expenses (lodging, parking, meals, mileage, etc)

18. | Other Expenses (other than expert, transcripts, etc)

GRAND TOTALS (CLAIMED AND ADJUSTED) ee

CLAIMED HOURS AMOUNT REVIEW

 

 

 

 

 

 

umog Uy

 

 

 

a

 

 

 

 

 

 

 

uno? jo mp

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19, CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE 20. APPOINTMENT TERMINATION DATE 21. CASE DISPOSITION
IF OTHER THAN CASE COMPLETION
FROM: 1/1/1901 TO: 4/1/1901
22. CLAIM STATUS (2) Finat Payment — [EJ Interim Payment Number __0 (CJ Suppiemental Payment CD Withholding Payment (~) (-)
Have you previously applied to the court for compensation and/or reimbursement for this case? &] Yes oO No If yes, were you paid? oO Yes oO No

Other than from the Court, have you,or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
representation? 0 Yes x] No If yes, give details on additional sheets
{swear or affirm the truth or correctness of the above statements.

 

 

 

Signature of Attomey Date
ee APPROVED FOR PAYMENT - COURT USE ONLY - ne ee
23. IN COURT COMP. aa SUT F COURT COMP. 25. FRAVEL EXPENSES 26. OTHER EXPENSES 27, TOTAL AMT. APPR/CERT.
$o. $0.00 $0.00 $0.00 $0.00
. SIGNATURE OF THE PRESIDING JUDG! IDATE 28a. JUDGE CODE

 

 

  
    
 

   

34 SIGNATURE OF THE CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE)
Payment approved in excess of the statutory threshold amount

 

CERTIFIED AMT.

 

 

 

 

 
